USCA4 Appeal: 21-7518      Doc: 18         Filed: 04/05/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7518


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RONALD DEMETRIOUS THOMAS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:06-cr-00405-DKC-1)


        Submitted: January 31, 2022                                       Decided: April 5, 2022


        Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Ronald Demetrious Thomas, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7518      Doc: 18         Filed: 04/05/2022     Pg: 2 of 5




        PER CURIAM:

               Ronald Demetrious Thomas appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. Because the district court relied on

        an erroneous factual premise, we vacate and remand.

               We review for abuse of discretion the district court’s denial of a compassionate

        release motion. United States v. High, 997 F.3d 181, 185 (4th Cir. 2021). “A district court

        abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

        recognized factors constraining its exercise of discretion, relies on erroneous factual or

        legal premises, or commits an error of law.” United States v. Jenkins, 22 F.4th 162, 167

        (4th Cir. 2021) (internal quotation marks omitted).       In order to grant a motion for

        compassionate release, a district court must find (1) that extraordinary and compelling

        reasons warrant a sentence reduction, and (2) that a sentence reduction is justified under

        the relevant 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C. § 3582(c)(1)(A)(i).

               In 2007, Thomas pleaded guilty to distributing 50 grams or more of cocaine base.

        Because Thomas had two prior felony convictions for controlled substance offenses, the

        district court designated him a career offender, substantially increasing his advisory

        Sentencing Guidelines range. The court then imposed a within-Guidelines-range sentence

        of 400 months’ imprisonment—a term later reduced in 2019 to 300 months pursuant to

        Thomas’ successful 18 U.S.C. § 3582(c)(1)(B) motion for relief under Section 404 of the

        First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

               In the instant pro se motion for compassionate release, Thomas asserted that, based

        on United States v. Norman, 935 F.3d 232, 239 (4th Cir. 2019) (holding that 21 U.S.C.

                                                     2
USCA4 Appeal: 21-7518       Doc: 18         Filed: 04/05/2022      Pg: 3 of 5




        § 846 drug conspiracy conviction is not categorically a controlled substance offense for

        purposes of U.S. Sentencing Guidelines Manual § 4B1.2(b)), he no longer qualified as a

        career offender. In summarily rejecting this argument, the district court stated that “[t]he

        changing sentencing landscape has been considered in earlier proceedings.” Indeed, in

        granting Thomas’ § 3582(c)(1)(B) motion in 2019, the court necessarily considered the

        reduced statutory penalties for cocaine base offenses. But Thomas’ career offender

        challenge is not based on this “changing sentencing landscape”; rather, Thomas is making

        a separate and distinct argument premised on the alleged invalidity of one of his career

        offender predicates. Because the district court incorrectly indicated that it had previously

        considered Thomas’ argument—which, we note, appears not to be frivolous, as it

        implicates one of the § 3553(a) factors that a court may weigh when deciding a

        compassionate release motion, see 18 U.S.C. § 3553(a)(4) (instructing court to consider

        applicable Guidelines range)—we conclude that the court abused its discretion.

               Seeking to avoid this outcome, the Government faults Thomas for suggesting that

        United States v. Chambers, 956 F.3d 667, 672-74 (4th Cir. 2020)—which requires district

        courts to recalculate the Guidelines when deciding Section 404 motions—should apply

        here. We agree that Chambers has not been extended to the compassionate release context

        and, moreover, that resolving a sentence reduction motion does not require a plenary

        resentencing proceeding. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1967 (2018).

        But the Government ignores Thomas’ broader complaint concerning the district court’s

        failure to consider his precise career offender argument. And, critically, this latter claim

        goes to the heart of the district court’s procedural obligations—i.e., that “the district court

                                                      3
USCA4 Appeal: 21-7518      Doc: 18          Filed: 04/05/2022     Pg: 4 of 5




        set forth enough to satisfy this court that it has considered the parties’ arguments and has a

        reasoned basis for exercising its own legal decisionmaking authority, so as to allow for

        meaningful appellate review.” Jenkins, 22 F.4th at 171 (cleaned up). Thus, we reject the

        Government’s narrow reading of Thomas’ argument on appeal.

               Next, the Government insists that the district court did, in fact, consider a nearly

        identical career offender claim when it denied a prior compassionate release motion that

        Thomas had filed through counsel. On the contrary, Thomas’ counseled motion asserted

        that, as a nonviolent career offender, he should not be punished as harshly as career

        offenders with violent criminal histories. This appeal to equity is vastly different from the

        argument Thomas raised in his pro se motion, where he averred that, as a matter of law, he

        no longer qualifies as a career offender.

               Finally, the Government contends that, broadly speaking, the district court provided

        a sentencing explanation that “was more expansive and thorough” than other explanations

        that this court has upheld. The problem, however, is that there was a flaw in the foundation

        of the district court’s explanation. So even if, on the surface, the court’s explanation was

        sufficient, the sheer length of its opinion could not cure the underlying error.

               Accordingly, we vacate the district court’s order and remand for further

        proceedings. * We deny as moot Thomas’ motion to extend the deadline for filing an



               *
                Whether Thomas remains a career offender is a question we leave for the district
        court to decide in the first instance. And even if Thomas prevails on this point, we
        emphasize that the court still retains discretion to determine both whether Thomas has
        presented an extraordinary and compelling basis for relief and, if so, whether the absence

                                                      4
USCA4 Appeal: 21-7518      Doc: 18         Filed: 04/05/2022     Pg: 5 of 5




        informal reply brief.    We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                   VACATED AND REMANDED




        of the career offender enhancement affects the court’s assessment of the § 3553(a) factors.
        By this disposition, we express no opinion on the merits of these issues.

                                                    5